[Cite as Wohleber v. Wohleber, 2011-Ohio-6696.]


STATE OF OHIO                   )                    IN THE COURT OF APPEALS
                                )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                )

JENNIFER WOHLEBER                                    C.A. No.       10CA009924

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
LAWRENCE J. WOHLEBER, JR.                            COURT OF COMMON PLEAS
                                                     COUNTY OF LORAIN, OHIO
        Appellant                                    CASE No.   10 DV 071996

                                DECISION AND JOURNAL ENTRY

Dated: December 27, 2011



        DICKINSON, Judge.

                                           INTRODUCTION

        {¶1}    Jennifer Wohleber petitioned the court for a domestic violence civil protection

order after she heard that her ex-husband had told his victim’s advocate that he would shoot her.

Following the issuance of an ex parte order, the magistrate held a hearing and recommended

dissolving it. The trial court adopted the magistrate’s decision the same day, but Ms. Wohleber

filed objections to it. The trial court sustained the objections and reissued the protection order.

Lawrence Wohleber has appealed. This Court affirms the trial court’s judgment because there is

competent, credible evidence to support the trial court’s determination that Mr. Wohleber’s

threat placed Ms. Wohleber in reasonable fear of imminent serious physical harm. Further, Mr.

Wohleber was properly notified of the hearing on the objections to the magistrate’s decision and,

even if he had not been notified, he has not shown prejudice.
                                               2


                                       BACKGROUND

       {¶2}   Ms. Wohleber was married to Mr. Wohleber for five years, and they have one

child. Since 2006, they have shared custody of their daughter and have frequently interacted in

order to transfer her between their two households. In January 2010, during one exchange of the

child, the parties argued, and Ms. Wohleber drove quickly away. Mr. Wohleber called the police

and reported that Ms. Wohleber had driven over his foot, causing him injury. Ms. Wohleber was

charged with domestic violence, but pleaded guilty to disorderly conduct as part of a plea

bargain. In March 2010, when Mr. Wohleber’s victim advocate, Marge McCoy, explained to

him that Ms. Wohleber’s charge had been reduced, he became angry. According to Ms. McCoy,

Mr. Wohleber threatened to shoot his ex-wife. Ms. McCoy informed court security and Ms.

Wohleber’s lawyer of the threat. The next day, Ms. Wohleber’s lawyer told her about it.

       {¶3}   Two weeks later, Ms. Wohleber filed a petition for a domestic violence civil

protection order based on the allegation that her ex-husband had threatened to shoot her. The ex

parte order was granted on April 15, 2010. A magistrate held a hearing on it a month later. At

the hearing, both parties testified and Ms. McCoy testified on behalf of Ms. Wohleber.

Following the hearing, the magistrate issued a decision indicating that, under Ngqakayi v.

Ngqakayi, 2d Dist. No. 2007 CA 85, 2008-Ohio-4745, “the Court finds that [Ms. Wohleber]

failed to provide sufficient evidence that she was aware of the statements made by [Mr.

Wohleber] . . . and that [she] was in fear of imminent physical harm by [him]. Further, [Ms.

Wohleber presented] no credible evidence of an unequivocal threat of force or that she held a

reasonable fear of imminent serious physical harm[.]” Neither party requested findings of fact or

conclusions of law.
                                                 3


       {¶4}    The trial court adopted the magistrate’s decision and dissolved the civil protection

order the same day. After Ms. Wohleber filed objections to the magistrate’s decision, the trial

court stayed dismissal of the civil protection order.      Neither Mr. Wohleber nor his lawyer

appeared at the appointed time for the hearing on the objections. It is unclear from the record

whether that hearing was held in their absence. Mr. Wohleber never opposed the objections in

writing.

       {¶5}    On September 15, 2010, the trial court issued a decision indicating that the

magistrate had “incorrectly applied the case of Ngqakayi v. Ngqakayi, . . . [and that] [Ms.]

Wohleber is entitled to a protection order against . . . [Mr.] Wohleber[.]” The trial court

determined that, when Ms. Wohleber became aware of the threats shortly after they were made,

“she was in fear of imminent serious physical harm[.]” Therefore, the trial court sustained her

objections to the magistrate’s decision and ordered that a protection order should issue against

Mr. Wohleber. He has appealed that decision.

                                     REASONABLE FEAR

       {¶6}    Mr. Wohleber’s first assignment of error is that the trial court incorrectly reversed

the magistrate’s decision dissolving the civil protection order. He has argued that the trial court

incorrectly failed to defer to the credibility evaluations of the magistrate, but he has not pointed

to any specific credibility determination in support of his position. Instead, he has argued that

the trial court incorrectly determined that his alleged comments to Ms. McCoy caused his ex-

wife a reasonable fear of imminent, serious physical harm.

       {¶7}    Section 3113.31(A) of the Ohio Revised Code defines “[d]omestic violence” as,

among other things, “[p]lacing [a family or household member] by the threat of force in fear of

imminent serious physical harm[.]” R.C. 3113.31(A)(1)(b). “The Ohio Supreme Court has
                                                4


explained that, ‘[w]hen granting a protection order, the trial court must find that petitioner has

shown by a preponderance of the evidence that petitioner . . . [is] in danger of domestic

violence.’” Schultz v. Schultz, 9th Dist. No. 09CA0048-M, 2010-Ohio-3665, at ¶5 (quoting

Felton v. Felton, 79 Ohio St. 3d 34, paragraph two of the syllabus (1997)). Under the statute, a

“[f]amily or household member” includes a former spouse of the accused.                       R.C.

3113.31(A)(3)(a)(i). “Threats of violence will constitute ‘domestic violence’ if the fear resulting

from those threats is reasonable.” Rhodes v. Gunter, 9th Dist. Nos. 02CA008156, 02CA008157,

2003-Ohio-2342, at ¶4 (citing Conkle v. Wolfe, 131 Ohio App. 3d 375, 383 (1998); Gatt v. Gatt,

9th Dist. No. 3217-M, 2002-Ohio-1749, at ¶2; Lavery v. Lavery, 9th Dist. No. 20616, 2001 WL
1545663 at *3 (Dec. 5, 2001). “Reasonableness is determined by referencing the petitioner’s

history with the respondent.” Rhodes, 2003-Ohio-2342, at ¶4. “This Court may reverse if the

trial court’s judgment [granting or denying a petition for a domestic violence civil protection

order] is not supported by some competent, credible evidence going to all the essential elements

of the case.” Schultz, 2010-Ohio-3665, at ¶5.

       {¶8}    At the hearing before the magistrate, Ms. McCoy testified that Mr. Wohleber

became angry when she told him about the plea bargain. She testified that he stood up and said,

“I really don’t care what happens here. The next time I’ll just pull her out of her car and shoot

her.” Ms. McCoy told him that was not a wise thing to say to a victim advocate. According to

Ms. McCoy, Mr. Wohleber said, “I don’t really care. I’ll just shoot her.” Ms. McCoy said that

she was concerned for Ms. Wohleber’s safety, so she immediately alerted court security and,

when the proceeding concluded, told Ms. Wohleber’s lawyer. According to Ms. Wohleber, she

learned of the threat the next day when she spoke with her lawyer. Ms. Wohleber testified that

the threat frightened her because she thought Mr. Wohleber was likely to act on it. She said that,
                                                 5


when they were married, Mr. Wohleber had threatened to shoot both her and her dog and he

carried a handgun for his job. She also said that Mr. Wohleber threw a telephone and a laptop

computer at her during their marriage. She testified that she “do[esn’t] know what he’s going to

do” and she is “afraid of him.”

       {¶9}    Mr. Wohleber did not comment on the past threats or incidents of violence his ex-

wife described, but did testify that he has not owned a gun for years. He testified that, when Ms.

McCoy told him about the plea bargain, he told her, “the next time I feel my life is in danger, . . .

I am going to protect myself.” He said that he told Ms. McCoy he “will not be a victim in this

court again,” but claimed he never said he was going to shoot anyone.

       {¶10} In her decision, the magistrate indicated that, based on Ngqakayi v. Ngqakayi, 2d

Dist. No. 2007 CA 85, 2008-Ohio-4745, Ms. Wohleber had “failed to provide sufficient evidence

that she was aware of the statements made by [Mr. Wohleber] . . . and that [she] was in fear of

imminent physical harm by [him].” The magistrate further explained that Ms. Wohleber had not

presented any “credible evidence of an unequivocal threat of force or that she held a reasonable

fear of imminent serious physical harm[.]” The trial court reversed the magistrate’s decision

because it determined that the magistrate had incorrectly applied Ngqakayi and that, based on

Ms. Wohleber’s past dealings with her ex-husband, “she was in fear of imminent serious

physical harm” from him so that she qualified for a civil protection order under Section

3113.31(A)(1)(b).

       {¶11} In Ngqakayi, the Second District Court of Appeals held that the trial court

properly denied the petition of a paternal grandmother on behalf of her granddaughter. Ngqakayi

v. Ngqakayi, 2d Dist. No. 2007 CA 85, 2008-Ohio-4745Id. at ¶8. The grandmother testified that,

during a telephone call with the child’s father, he told her that he would kill the child if she
                                                 6


harmed her young half-sibling.        Mr. Wohleber has implied that Ngqakayi supports the

magistrate’s decision because the Second District affirmed the denial of a civil protection order

when the threat was not communicated directly from the aggressor to the victim. That issue was

not discussed in Ngqakayi. What the Second District decided was that the order was not

warranted because there was “no evidence that [the child] was even aware of the threat . . . [so]

she could not possibly have been in fear of imminent physical harm[.]” Id. at ¶6. The facts of

Ngqakayi are distinguishable from the facts of this case because there was evidence that Ms.

Wohleber became aware of the threat the day after Mr. Wohleber made it and immediately

became fearful for her safety. There was no evidence to the contrary. Regardless of whether

Ms. Wohleber learned of the threat the next day as she described, she certainly learned of the

threat at some time before she filed for the civil protection order. Thus, the trial court’s decision

was based on a review of the magistrate’s legal analysis, not its factual findings. The trial court

correctly determined that its magistrate incorrectly applied Ngqakayi to this case.

       {¶12} According to Ms. McCoy, Mr. Wohleber threatened to do his wife serious

physical harm by shooting her. This is not the typical he-said she-said case involving a threat

communicated directly from one former spouse to the other with no corroborating evidence for a

trial court to rely on. Here a domestic violence victim’s advocate assigned by the municipal

court to work on behalf of Mr. Wohleber testified against him at a domestic violence civil

protection order hearing.     The magistrate’s decision is brief and seems to turn on the

reasonableness of Ms. Wohleber’s fear. As discussed above, the trial court correctly determined

that the magistrate erred in applying Ngqakayi v. Ngqakayi, 2d Dist. No. 2007 CA 85, 2008-

Ohio-4745, because there is no doubt that, at some time, Ms. Wohleber became aware of the
                                                7


threat. The proper question is whether there was evidence that the fear created by the threat was

reasonable under the circumstances.

       {¶13} Under Ohio law, in order for threats of violence to constitute domestic violence,

“the fear resulting from th[e] threats [must be] reasonable.” Rhodes v. Gunter, 9th Dist. Nos.

02CA008156, 02CA008157, 2003-Ohio-2342, at ¶4 (citing Conkle v. Wolfe, 131 Ohio App. 3d
375, 383 (1998); Gatt v. Gatt, 9th Dist. No. 3217-M, 2002-Ohio-1749, at ¶2; Lavery v. Lavery,

9th Dist. No. 20616, 2001-Ohio-1874, at ¶3). “Reasonableness is determined by referencing the

petitioner’s history with the respondent.” Rhodes, 2003-Ohio-2342, at ¶4.

       {¶14} Ms. Wohleber testified that she believed her ex-husband would carry out his

threat to shoot her. She said that he typically carried a concealed handgun and, during their

marriage, had thrown electronics at her and threatened to shoot her and her dog. When Mr.

Wohleber took the stand, his lawyer did not ask him whether he had ever thrown a laptop

computer or a telephone at his wife. He also did not ask whether Mr. Wohleber had ever

threatened to shoot Ms. Wohleber or her dog. Presumably, if those allegations were false, Mr.

Wohleber would have been anxious to deny them while on the stand. He did not. He did say

that he does not own any firearms and has not carried a gun for work since he was last employed

as a United States Air Marshal in 2007.

       {¶15} There is no indication in the record that the magistrate did not believe Ms.

Wohleber’s testimony about the prior threats and violence during the marriage. Ms. Wohleber’s

testimony supports the trial court’s decision to grant the civil protection order because there was

competent, credible evidence that, given their history together, Ms. Wohleber’s fear induced by

the recent threat was reasonable under the circumstances. See Morris v. Morris, 9th Dist. No.

24664, 2009-Ohio-5164, at ¶22 (discussing importance of “other circumstances” in determining
                                                  8


whether threat created a reasonable fear of imminent physical harm under Section 3113.31 of the

Ohio Revised Code).

                                           IMMINENCE

       {¶16} Mr. Wohleber has also argued that the statement he allegedly made amounted to a

conditional threat that did not meet the requirements of Section 3113.31 of the Ohio Revised

Code because it did not create a reasonable belief that any danger was “near at hand” or

“impending.” “This Court has recognized that both the totality of the circumstances, as well as

the victim’s state of mind, are relevant to the determination that the threat of harm was

imminent.” Chafin v. Chafin, 9th Dist. No. 09CA009721, 2010-Ohio-3939, at ¶22.

       {¶17} Mr. Wohleber has argued that the “imminent” serious physical harm described in

the statute requires something “‘near at hand,’ impending,’ ‘hanging threateningly over one’s

head,’ or ‘menacingly near.’” Bargar v. Kirby, 12th Dist. No. CA2010-12-334, 2011-Ohio-

4904, at ¶19 (quoting Strong v. Bauman, 2d Dist. Nos. 17256, 17414, 1999 WL 317432 at *4

(May 21, 1999)).      He has argued that, the statement attributed to him in this case is “a

conditional threat at best and do[es] not constitute domestic violence.” He has cited three cases

in support of his position that his statement, even if believed, amounted to only a conditional

threat. In Collie, the First District Court of Appeals held that the trial court incorrectly failed to

grant the defendant’s motion for acquittal when the State failed to prove imminence as required

for a conviction of domestic violence under Section 2919.25(C) of the Ohio Revised Code. The

First District explained that Mr. Collie made a conditional threat to shoot “[i]f [he] had a gun.”

Id. at 582. “A conditional threat is one where ‘a prerequisite must occur before the actor intends

or is empowered to carry out the threat.’” Bargar, 2011-Ohio-4904, at ¶21 (quoting In re

Jenkins, 5th Dist. No. 2003CA00330, 2004–Ohio–2657, at ¶26). The Court in Collie gave
                                                  9


several examples of conditional threats from other cases. For example, “I will bust you if you do

not let go of my wife,” and “you come in here and I’ll kick your ass.” Collie, 108 Ohio App. 3d

at 582-83 (citing Columbus v. Hutchins, 10th Dist. No. 91AP-18, 1991 WL 151222 at *1 (July

30, 1991); Columbus v. James, 10th Dist. Nos. 87AP-1218, 87AP-1219, 87AP-1220, 87AP-

1221, 87AP-1222, 1988 WL 96240 at *1 (Sept. 15, 1988)). Each of the examples required a

prerequisite to occur before the threat would be carried out.

       {¶18} Mr. Wohleber also cited Williamson v. Williamson, 180 Ohio App. 3d 260, 2008-

Ohio-6718, to support his argument that the threat did not implicate sufficiently imminent harm.

In Williamson, however, the Second District determined that a woman was not entitled to a civil

protection order simply because a formerly abusive ex-husband was about to be released from

prison. Id. at ¶48, 60, 64. The woman in that case did not allege that any recent violence or

threat of violence had caused her to file for the protection order. She testified that her ex-

husband’s most recent transgression had taken place years before the hearing. The sole basis for

the petition was that he had been dangerous in the past and was about to be released from prison.

The Second District held that, without some evidence of a current threat of harm, a civil

protection order would not issue. Id. at ¶50. Mr. Wohleber also cited a case involving the denial

of a civil protection order to a woman who did not testify that she subjectively believed her

abusive husband would carry out his threat to burn down the house with her in it. See Henry v.

Henry, 4th Dist. No. 04CA2781, 2005-Ohio-67, at ¶1-2. The cases Mr. Wohleber cited are

distinguishable based on the facts of this situation.

       {¶19} In this case, Ms. McCoy testified that Mr. Wohleber said, “[t]he next time I’ll just

pull her out of her car and shoot her.” The threat was recent, specific, and was not conditioned

on the occurrence of any prerequisite. See Osherow v. Osherow, 9th Dist. No. 21407, 2003-
                                                10


Ohio-3927, at ¶11, 15 (affirming trial court’s grant of civil protection order after formerly

abusive ex-husband told ex-wife he would “get [her] next time” and then followed her around

town).    The statement conveys a non-contingent intention to shoot the victim at his next

opportunity. It is not conditional language such as the First District Court of Appeals described

in State v. Collie, 108 Ohio App. 3d 580, 582-83 (1996).    Mr. Wohleber testified that he did not

threaten to shoot anyone, and that he merely told Ms. McCoy that he would “protect [him]self”

the next time he felt that “[his] life is in danger.” There is no indication in the record that the

magistrate believed Mr. Wohleber’s testimony about that conversation. Although there are no

findings of fact or conclusions of law, the magistrate’s decision seems to indicate that she

believed Ms. McCoy’s testimony and not Mr. Wohleber’s story about what he threatened to do

to his ex-wife.

         {¶20} Ms. Wohleber testified that she was afraid her ex-husband would carry out the

threat based on past experiences of violence and threatened violence. Mr. Wohleber, however,

has argued that Ms. Wohleber could not have reasonably feared for her safety when she learned

of the threat because the two continued to interact to exchange their child for two weeks between

the time of the threat and the time that Ms. Wohleber filed for the civil protection order. There

is, however, no evidence in the record that Ms. Wohleber interacted with Mr. Wohleber between

March 31 and April 15. There is competent, credible evidence to support the trial court’s

determination that Mr. Wohleber’s threat placed his ex-wife in reasonable fear of imminent

physical harm. Therefore, Mr. Wohleber’s first assignment of error is overruled.

                                       HEARING NOTICE

         {¶21} Mr. Wohleber’s second assignment of error is that the trial court failed to provide

proper notice of the hearing on Ms. Wohleber’s objections to the magistrate’s decision. Under
                                                  11


Rule 19(B)(3) of the Local Rules for the Domestic Relations Division of the Lorain County

Common Pleas Court, Ms. Wohleber was required to obtain a hearing date because she was the

first to file objections to the magistrate’s decision. The record shows that Ms. Wohleber’s

objections to the magistrate’s decision included a “Notice” that the objections were scheduled for

hearing on August 31, 2010, at 11:00 a.m. and a “Proof of Mailing” to Mr. Wohleber’s lawyer

and the guardian ad litem. Therefore, the record reflects that Mr. Wohleber was properly

notified of the hearing date when he received the objections. On September 1, the trial court

wrote in an entry, “[m]atter set for hearing on Petitioner’s objections to Magistrate’s Decision.

Court to rule. Petitioner and counsel present. Respondent and counsel did not appear.” It is

unclear from the entry whether the trial court proceeded with the hearing as scheduled. The

record does not contain a transcript of an objection hearing. Therefore, even if Mr. Wohleber

could properly claim that he was not notified of the hearing, it is not clear that the trial court held

a hearing on the objections in his absence. Thus, Mr. Wohleber has not demonstrated that

missing the hearing caused him prejudice. See Civ. R. 61. His second assignment of error is

overruled.

                                          CONCLUSION

       {¶22} Mr. Wohleber’s first assignment of error is overruled because the record contains

some competent, credible evidence that Mr. Wohleber’s threat caused his wife a reasonable fear

of imminent physical harm. His second assignment of error is overruled because there was

evidence that Mr. Wohleber was properly notified of the date and time for the hearing on Ms.

Wohleber’s objections to the magistrate’s decision, and, even if he had not been notified, it is not

clear from the record that any hearing took place in his absence. The judgment of the Domestic

Relations Division of the Lorain County Common Pleas Court is affirmed.
                                                12


                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(E). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     CLAIR E. DICKINSON
                                                     FOR THE COURT


MOORE, J.
CONCURS

CARR, P. J.
DISSENTS

APPEARANCES:

KENNETH J. LEWIS, Attorney at Law, for Appellant.

LESLIE A. GENTILE, Attorney at Law, for Appellee.